Title: To Benjamin Franklin from William Hodgson, 18 April 1783
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 18 April 1783
I take the liberty of inclosing you the Act for the Repeal of the prohibitory acts relative to America the Bill rec’d the Royal assent Yesterday, there is another act in some degree of forwardness for taking away the necessity of certain documents that American Ships were required to bring— I hope it will be all that at present is necessary to remove the Obstruction to mutual Intercourse betwixt the two Countries—it is said with some degree of Confidence that Mr Hartley is shortly to pay you a Visit to settle a Commercial Treaty, I hope it will be effected to mutual satisfaction— I am indebted to you upon Ballance of the Prisoners Acct something considerable about I believe £140— I have not Time to night to send you particulars, but it is at your Command whenever you please to call for it— I hope you will forward the Act to America the first Vessell it may have a Tendency to remove Difficulties I am very sincerely Dr sr your most Obliged Friend & Hble Servt
William Hodgson
His Excellency B. Franklin Esqr
 
Addressed: To / His Excellency / Benj: Franklin Esqr / Passy / Grand
